Citation Nr: 1600526	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the service connection claim for a right hip disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to reopen the service connection claim for a left knee disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been presented to reopen the service connection claim for a right knee disability, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  
ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July to August of 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of  decisions issued in September 2011 and July 2014 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was previously represented by an attorney, who requested to withdraw his representation in a motion filed in June 2015; the Board granted the motion in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's service connection claims, the Veteran requested to participate in a Board videoconference hearing when perfecting his substantive appeal of these claims in February 2014.  This request was reiterated in an accompanying letter, authored by the Veteran's former attorney.  Accordingly, these claims must be remanded to the RO in order to afford the Veteran his requested hearing.

With regard to the Veteran's claim seeking a TDIU, the Veteran filed an informal claim seeking a TDIU in September 2011, and in May 2014, the RO requested that the Veteran complete a formal TDIU application.  As the Veteran failed to do so, the RO issued an administrative decision denying his claim in February 2014, at which time the Veteran was advised of his appellate rights, and the Veteran filed a notice of disagreement with this denial in July 2014, at which time he also submitted a formal TDIU application.  However, the RO did not issue a statement of the case, but rather continued to deny the claim in an October 2014 rating decision.  As the Veteran filed a timely notice of disagreement of an adverse determination, which included an advisory of his appellate rights, the Veteran must be afforded a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran to participate in a Board hearing, conducted at the RO via video-conference, and apprise the Veteran of this scheduled hearing.

2.  Issue a statement of the case adjudicating the Veteran's claim seeking a TDIU.  Advise the Veteran that if he wishes to have the Board adjudicate this claim, he must timely file a substantive appeal (VA Form 9).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




